Citation Nr: 1512556	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  07-06 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of use of the right foot.

(The issues of entitlement to service connection for diabetes mellitus, type II, an initial rating in excess of 10 percent for left wrist carpal tunnel syndrome, and entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision. In that rating decision, the RO denied entitlement to SMC based on loss of use of the right foot.  Later that same month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007.  The RO issued a supplemental SOC (SSOC) in April 2009.

In June 2011, the Veteran testified during a Board hearing before an undersigned Veterans Law Judge (VLJ) at the RO.  The Veteran testified at two additional hearings, a travel Board hearing in June 2013 and a Board videoconference hearing in October 2014.  Transcripts of each hearing are associated with the record.

In December 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In October 2012, the AMC issued a SSOC reflecting continued denial of the claim, and the appeal was returned to the Board.  Then, in May 2013, the Board again remanded the claim for additional development, and in May 2014, another SSOC was issued.

The Board notes that the Veteran testified before different Veterans Law Judges regarding the issues of entitlement to service connection for diabetes mellitus, entitlement to an increased initial rating for left wrist carpal tunnel syndrome, and entitlement to compensation under § 1151 for a right foot disability.  Those issues have been adjudicated in a separate decision under the signature of the judges who conducted the hearings relevant to those issues.  See 38 C.F.R. § 20.707 (2014).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to SMC for loss of use of the right foot.

At the June 2011 Board hearing, it was his contention that he has lost the use of his right foot as a result of medical treatment performed by the VA. Specifically, the Veteran detailed how, on March 18, 2005, a podiatry resident cut his right foot while shaving down his calluses.  According to him, the resident hit a nerve resulting in constant radiating pain in the foot that has rendered his right foot "useless."  At his October 2014 hearing, he stated that since the procedure, the "nerve has been inflamed and sends out constant pain signals" which impacts his ability to put weight on the right foot and walk.  The Veteran stated that the only treatments that have been offered include a complete nerve block or amputation, neither of which the Veteran wants to pursue.  He went on to describe the sensation as debilitating.

In December 2012 and May 2013, the Board remanded the issue of entitlement to SMC for additional evidentiary development.  The previous remands included obtaining outstanding VA treatment records, which have been associated with the record.

However, the previous Board remands also noted that the Veteran's claim for SMC is based on residuals of the right foot procedure performed by the VA on March 18, 2005 for the Veteran's service-connected bilateral flat feet condition.  The Veteran has also filed for compensation benefits under 38 U.S.C.A. § 1151 for additional disability of the right foot due to March 18, 2005 VA medical treatment.  See also 38 C.F.R. § 3.361 (2014).  In fact, the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right foot procedure has been remanded by the Board in a separate decision.  

Therefore, inasmuch as the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a right foot procedure is inextricably intertwined with the issue of entitlement to SMC based on loss of use of the right foot, the Board finds that a remand is necessary to allow the RO to appropriately develop the Veteran's claim for compensation under 38 U.S.C.A. § 1151, which includes providing the Veteran with a VA examination regarding his claim for entitlement to compensation under 38 U.S.C.A. § 1151.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

The Board is providing the Veteran a VA examination in conjunction with his separate claim of entitlement to compensation under 38 U.S.C.A. § 1151 for his claimed right foot disability.  The RO/AMC should also ensure that the examiner addresses whether the Veteran is entitled to SMC due to the loss of use of his foot.

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his claimed right foot disability.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  The RO/AMC shall complete any additional notification or development required if the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 is granted in the interim.  The RO/AMC should ensure that an opinion is provided regarding whether the Veteran is entitled to SMC for the loss of use of his right foot.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	JACQUELINE E. MONROE	A. JAEGER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


_________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

